per curiam :
Appellant was accused of a violation of § 32 of the Weapons Law consisting, according to the information, in that “on or about September 1, 1967, and in Río Piedras, Puerto Rico . . . unlawfully, willfully, intentionally, maliciously, and criminally he aimed a black revolver with a short barrel, which is a firearm, at Mr. Wallace González without this being in self-defense, or in the. discharge of his official duties.”
The trial having been held, the court found him guilty of the offense charged against him, and after refusing him the benefit of a suspended sentence, punished him to serve six months in jail.
Appellant alleges on appeal that the trial court (1) “committed a reversible error in finding defendant guilty of vio*459lating § 32 of the Weapons Law despite the fact that the evidence submitted by the prosecuting attorney established the commission of a different offense not included within the facts charged,” and (2) “the said court committed error upon refusing the benefits of the act on suspended sentences to the defendant despite considering it a meritorious case.”
As stated by the Solicitor General succinctly and insofar as pertinent, the evidence for the prosecution established the following:
“On September 1, 1967, he went to visit appellant Lugo at his residence. He arrived there in a taxicab accompanied by his father Mr. Francisco González. The defendant-appellant invited them in. All sat down at the dining room table. The witness explained to appellant that he had with him the documents for the culmination of a civil litigation between the Archbishop of San Juan and Mr. Lugo and told him that he was bringing $7,200 in cash. (Id. p. 44.) The defendant started to examine the letters and asked Mr. Francisco González to retire, which he did. Then the defendant took out some other documents and placed them on the table making some comments. Then the following occurred as reported by the witness during the trial:
‘Once he took out the Providencia’s check book and put it close to me, at this place where the church documents were, he went to the satchel and looked for something as he was previously doing, more or less in the same manner, he sat down and took out .both hands and in his right one he had a black glove or at least a color similar to black, quite dark, and in that hand he had a revolver of a dark gray color, that is a dark color, leaden dark and with that hand, with that revolver that was loaded he aimed at me assuming more or less this resting position on the table. And told me “And here. ..”
‘Judge:
‘Q. We are going to ask the colleague to show the gesture made by the witness for record purposes.
‘A. This way. This way.
‘Prosecuting Attorney:
‘The right arm elbow .rests on the table. "
‘A. This way. Exactly, at about 45° on both sides, and *460then he told me “here is a revolver with six bullets for you,” and I told him “aren’t you ashamed of yourself to do something like this,” he told me “to consider it as a holdup, as a robbery or as you wish, but if you want to leave this place alive, you are going to do exactly what I say.” Then he told me “the papers,” now I am describing the church documents, “those papers you pick them up and take them along with you, take out the $7,200 and lay them on the table’s corner,” that would be the corner to my right-hand side. “Leave the other papers, pick up your coat and get going” I then started to organize that mass of church papers that were somewhat disorganized and started to put them in order little by little to pick them up and take them with me. Then with a choleric gesture he got up from the chair from where up to that moment he had been aiming at me with the loaded revolver and then brandishing close he stood up at a distance as from that desk to where I am.
‘Judge:
‘How much do the colleagues stipulate for record purposes ?
‘Me. Torres González:
‘About four feet.
‘Mr. Belén Trujillo:
‘Yes.
‘A. He aimed that revolver at my head and then he said “something like don’t play anymore with those papers . . .” ‘Mr. Torres González:
‘Objection, Your Honor.
‘Judge :
‘Granted, the witness may say what he said but not what he imagines.
‘A. Words, words that do not play any more with those papers and finish.
‘Q. Just a moment. Witness, are you sure that he said that or do you imagine it?
‘A. I cannot say those were the exact words, Honorable Judge. Words more or less like those.
‘Q. .Then he made a statement, right?
*461‘A. He made a statement, I remember he said “because I am going to commit a blunder,” brandishing the revolver and aiming directly at my head. Well, then, I told him “well then, you give the orders you have the gun” and did exactly what he told me, I took the papers that were placed on the corner on top of the church documents, I fixed them, more or less grouped them, then I took out the $7,200 which up to that instant I was keeping in my right pocket, I laid them on the right corner of the table, then I got up, picked up the coat which I had left there on my right-hand side and then I left his house. On leaving the house I met my father who was on the porch, we exchanged glances and I told him “come on” and we left.’ (Tr. Ev. pp. 54 to 58, Stenographer Aurelia Román Martínez.)” (Solicitor General’s Report, pp. 2 to 5.)
Although the evidence for the prosecution contains all the elements of the offense of robbery (33 L.P.R.A. § 851) it is no less true that the evidence strictly establishes the commission of a violation of § 32 of the Weapons Law which to that effect provides:
“Any person who, otherwise than in self-defense or in the discharge of official duty:
(a).
(b) intentionally although without malice aims a revolver, pistol or other firearm toward any person; or
(c) .
(d) ... shall be guilty of a misdemeanor.”
Two different offenses penalized by different statutes are involved. In certain robbery cases the elements constituting the offense penalized by § 32 of the Weapons Law may also be present. Nevertheless, for an act to constitute the offense of robbery there must necessarily be present other elements in addition to those contained in § 32 of the Weapons Law, as is the taking of personal property from the person of the owner thereof against his will by means of force or fear.
*462We are not deciding now that the appellant could have been prosecuted for the commission of the two offenses, that of robbery and that of violation of § 32 of the Weapons Law. He was prosecuted solely for the commission of this last offense.
What we decide is that there was no inconsistency between the information and the evidence and that therefore Rule'38(d) of the Rules of Criminal Procedure is not applicable.
Let us consider the second error.
Despite, the fact that the Probation Officer’s Report was favorable to defendant-appellant, the trial judge refused him the benefit of a suspended sentence because he understood that the law did not grant him the authority to do so.
We will not stop to discuss this matter. Act No. 93 of May 30, 1970, now grants him that authority, clearly and beyond doubt.
Therefore, we will remand the case for the trial court to determine whether or not, in the light of the facts, the corresponding reports and other pertinent circumstances, the defendant-appellant is entitled to receive the benefit of a suspended' sentence.
We have disposed of the only two contentions made by the defendant-appellant in this appeal. He does not challenge the weighing of the evidence made by the- .trial judge, nor the credibility of the witness for .the prosecution, Mr. Wallace González, is chállenged.: Neither'does the defendant-appellant complain that his right to á'fair and impartial trial was impaired. His principal contention, as we stated, is that the facts established by the evidence for the prosecution constitute a robbery offense,' and - not a violation of § 32 of the Weapons Law, which is the offense for which he was accused, tried and-convicted.
• - The evidence for the prosecution and that for the defense was conflicting and the trier of the facts settled the conflict *463against appellant in giving credit to Mr. Wallace González’ testimony. Part of this testimony was corroborated by the defendant himself. They differ insofar as the criminal act in itself is concerned in that defendant Lugo, even though he admitted that he took out the revolver from a file and laid it on the table, he denied having aimed it at Mr. Wallace González. On pronouncing the judgment of conviction the judge stated as follows:
“In . this case the only thing the court has to determine is whether or not the defendant aimed a revolver intentionally, although without malice, at Mr. Wallace González.
“As to the account offered by the Prosecuting Attorney and the defendant’s testimony, they coincide in all the particulars except as to whether or not he aimed the weapon and except as to who eventually retained the $7,200.
“The defendant himself from the witness stand ratified practically the testimony offered by colleague Wallace González in all its parts as to his arrival, the taxicab, instructions, and the defendant himself stated the purpose of Mr. Wallace González’ visit to his house in his testimony.
“The defendant himself testified that Mr. Wallace González spoke about a supposed transaction. They showed certain documents. That he rejected those documents. That there was a monetary offer. That there were $7,000 and that he saw several one hundred dollar bills. That the defendant was offered money. That he rejected the transaction because he did not believe it to be correct and because the papers did not say anything about the money.
“That is, that the defendant’s own testimony ratifies practically in all its parts the testimony offered by colleague Wallace González.
“As we previously stated what there remains for the court to determine is whether or not the defendant’s guilt has been established beyond reasonable doubt or if, in other words it has been established beyond-reasonable doubt that on the date stated on the information' the defendant intentionally aimed a revolver at. Mr. Wallace. González without it being in .self-defense or in the discharge of official duties. • ,
*464“The court, as a result of all the evidence offered, considers that defendant’s guilt has been established beyond reasonable doubt for which reason the court finds defendant, José Luis Lugo, guilty and he is convicted of violation of § 32 of the Weapons Law of Puerto Rico in the case M67-1990.” (Tr. Ev. II, pp. 26 to 28.)
Let us see what Lugo testified regarding this point on cross-examination :
“Prosecuting Attorney:
Q. You say that you placed the satchel on the table, correct?
A. Correct.
Q. You took out a file and then took out the revolver and then took out the file, correct?
A. I put...
Q. Excuse me, but first answer my question if it is correct that you stated that in the direct?
A. I cannot, precisely . . .
Q. No, no, I want you to draw on your memory and to tell me whether it is correct or not?
A. I am going to tell you; previously what...
Q. You did not answer that way?
A. I say, if you ask me again.
Q. If it is correct that you answered that after placing the satchel on the table you took out the file?
A. Yes.
Q. Then there was a revolver, did you take it out?
A. Yes.
Q. Then you opened the file and took out the revolver?
A. I did not take out the revolver alone, the revolver with the file.
Q. Everything at the same time ?
A. Afterwards I took out the file and then a package from the file where the revolver was.
Q. First you took out a file?
A. Yes.
Q. And then another file where the revolver was?
A. Correct.
Q. Previously what you took out first were the files not the revolver?
*465A. Yes, some because there are many that are still there.
Q. And those files you were delivering them one at a time to Mr. González from one place to another on the table?
A. Yes, sir.
Q. From your own testimony at the Injunction hearing, I read from page 88 of the transcript where you say ‘I placed the satchel on the table and then inside the satchel there was a revolver, I laid the revolver on the table and I handed him the documents’ that is, here you say ‘I laid the revolver on the table and then handed him the documents’ and told him ... 88 colleague, ‘and told him to please leave my house.’
A. Mr. Prosecuting Attorney when I was ...
Mr. Torres González:
We are going to make an objection to the question as to ‘lay down’; this comes from a series of questions ...
Judge:
Just one moment. What is the objection?
Mr. Torres González:
The objection is that the witness, the prosecuting attorney is reading, he is reading to the witness who does not have . . . Judge:
Objection denied. The witness may state whether or not the question was asked.
A. Mr. Prosecuting Attorney, when I was asking that question I was not entering on the facts of the case which we are seeing today, we were talking about the Injunction case and Mr. Ochoteco, may he rest in Peace, asked me and he did not go into the details whether it was first; all that or if it merely gets into the thing for the first . . ., now I am explaining it in detail.
Prosecuting Attorney:
Q. You were not asked that. Is it correct what you testified in that hearing T placed the satchel on the table then inside the satchel there was a revolver. I laid the revolver on the table and handed him the documents and I told him to please leave my house.’
A. Yes, sir I testified that.” (Tr. Ev. Piece I, pp. 349 to 353.)
Lugo’s testimony was not only contradicted by Mr. Wallace González but by Mr. Omar Cancio as well. Lugo testified that he came to know of the $7,000 offer to compromise the *466case when on the first day of September 1967 Mr. Wallace González offered them to him on the visit he made to him at his house. Lugo gave the impression, besides, that no invitation mediated for the visit which Mr. Wallace González made to him.
Yet Mr. Cancio testified that he had been dealing with Lugo’s case for 5 or 6 weeks, as his attorney, and that they had agreed to ultimate a compromise at his office on the first day of September and that Lugo was to receive $7,000. He also testified that in view of the fact that Lugo did not show up at his office at the hour agreed upon, he phoned Lugo who informed him that he was ill; that Mr. Wallace González should go to his home accompanied by someone.
In this case the prosecuting attorney did not suppress evidence and therefore the presumption that all evidence voluntarily suppressed would result adversely, if offered, is inoperative. Although it is true, and there is no controversy on that point, that Mr. Francisco- González, Jr., accompanied his son Wallace González to defendant Lugo’s house on the day of the events, it is no less true that at the defendant’s own request, Mr. Francisco González, Jr., withdrew from the dining room where the three were and went to the porch of the house, before the occurrence of the criminal act charged against appellant. The record does not show that he witnessed the incidents and therefore his testimony could not give any light about the offense with which Lugo was charged.
The admissibility of the testimony of Mr. Francisco González, Jr., about what his son told him afterwards, while returning in the taxicab concerning what happened in Lugo’s house is very doubtful, since as testimony of exception to the rule of hearsay evidence, it does not seem to comply with the requirements established by the case law.
In any event, ■ nevertheless, the • presumption established in the Law of Evidence is only an element of evidence to be considered jointly with the other evidence when the attention *467of the trier is called to it. Neither at the trial court nor at this Court the defendant-appellant has complained of the suppression of any evidence by the prosecuting attorney. At the trial the defendant showed interest in knowing the testimony of the taxicab’s driver who took Mr. Wallace González and his father to Lugo’s residence. The prosecuting attorney did not have that testimony and the defendant desisted from his contention. As to the possible testimony of Mr. Francisco González, Jr., he did not demonstrate any interest and did not make any contention concerning said testimony. If, despite the fact that in a particular case a presumption of that nature arises, the trier is convinced by the other evidence that the defendant is guilty of the offense charged against him beyond reasonable doubt, his judgment of conviction must be sustained on appeal, in the absence of other errors warranting its reversal, and this does not happen in this case.
. Although the criminal acts occurred on the first of September and the complaint was filed on the 19th of that same month, it cannot be inferred from that fact that it was a false complaint. On the same day of the events Mr. Wallace González called Mr. Omar Cancio by phone but as a result of an objection from the defense Mr. Omar'Cancio was not allowed to testify on what Mr. González had informed him.
On the same day of the events Mr. Wallace González had told what had happened at Lugo’s home. Four days later he went to see a prosecuting attorney in relation to the said events and he also talked to a judge. So that Mr. Wallace González did not conceal with his silence for 18 days the events about which he testified in the instant case.
During the pronouncement of sentence in this case the defendant informed the court that Mr. Wallace González was unjustifiably pursuing him. Neither was that accusation made under oath nor was it substantiated by any evidence. The defendant said that the day before Mr. Wallace Gon-zález had filed a complaint against him for security to keep *468the peace and that he had been arrested and bailed. On the date of that complaint for security to keep the peace the court had already rendered its judgment of conviction in this case. There is no evidence that such complaint was false. On the contrary, what may be asserted in that respect is that a magistrate had found probable cause to accuse Lugo.
Finally we will say that the credibility of witness Mr. Wallace González is not aifected by the fact that he was the plaintiff’s attorney in an action for injunction and declaratory judgment brought by the Archbishop Mr. Aponte Martinez against defendant Mr. Lugo. It was precisely as a result of said relations that the criminal acts in this case arose. We add as an appendix to this opinion, the findings of fact made by the trial court and which were affirmed by this Court in the case of Aponte Martínez v. Lugo, ante, p. 281, decided on November 29, 1971.
The entire record reveals that the trial judge correctly and impartially settled the conflict in the evidence against the defendant-appellant making thus fulfilled justice.
Judgment will be rendered accordingly.
Mr. Chief Justice Negrón Fernández, Mr. Justice Her-nández Matos,, and Mr. Justice Martin took no part in this decision. Mr. Justice Rigau, with whom Mr. Justice Torres Rigual joins, dissented. Mr. Justice Martínez Muñoz, with whom Mr. Justice Pérez Pimentel, Mr. Justice Dávila, and Mr. Justice Ramírez Bages join, concurred in a separate opinion.
—APPENDIX—

Per Curiam Opinion

Cr-70-33

“FINDINGS OF FACT

“I Towards the end of May 1967 and to become effective on the first of June 1967, plaintiff Luis Aponte Martinez, Arch*469bishop of the Archdiocese of San Juan, appointed the defendant the administrator of the Church property under the following terms and conditions:
“a) The job would be subject to a working test period of two (2) months and would continue at the expiration of the said term at the option and discretion of plaintiff.
“b) The salary that the defendant would receive would be $1,200 monthly.
“II Toward the last days of July 1967 plaintiff called the defendant to his office and informed him, that although he was satisfied with part of the work that he had performed, he was not satisfied as to the economical aspect and expenses, warning him that probably he would have to dispense with his services. During the first days of August 1967 he had another meeting with the defendant, informing the latter about his final determination of dispensing with his services.
“Ill Plaintiff granted and paid defendant the salary for one month not worked at the time of his discharge.
“IV On August 15, 1967, plaintiff received a letter from the defendant (Plaintiff’s Exhibit 1), in which, after pointing out alleged irregularities which in his opinion he had found concerning the administration of the Catholic Church estate, he requested plaintiff, insofar as his discharge was concerned, to elect one of three alternatives to wit:
1 — ‘Statement of the reasons for the discharge.
2 — Reinstatement to my job or
3 — A just indemnization.’
“Besides, he indicated to plaintiff, that if he did not consent to his petition within the terms set forth in the same, defendant, would publish that letter in the following manner:
‘1 — Within three days from the date on which you receive this report, if I have not had a decision or a communication from Your Excellency, I will send a copy to all bishops of Puerto Rico, to the Papal Nuncio in Santo Domingo, and to the Secretary of State of Your Holiness.
‘2 — If within ten (10) days Your Most Reverend Excellency has not taken a satisfactory decision, I will furnish a copy to every priest in the island.
‘3 — If within five (5) days my demands have not been taken care of, it will be sent to all persons concerned with *470the funds of Hospital de la Providencia, Institutions for the Protection of Poor Children, Department of Justice, and to all persons related with the Seminar.
‘4 — If my allegations are not taken care of, I would take my labor claim to the competent courts.
‘With this I try to prevent scandal and at the same time not to give up on some unquestionable rights. It will not depend on me and the moral consequences of these acts cannot be attributed to me, since it is your decision which will determine the actions to be weighed.
‘This being a matter, as I said at the beginning, of a labor relations nature, I pray you to prevent religious implications, inasmuch as it would involve another aspect of the matter even more painful.’
“V Upon receiving the said letter plaintiff requested the advice of his attorneys with respect to the same and two interviews were held during which defendant requested from plaintiff thru his attorney Mr. Wallace González to pay him the sum of $89,000, and to provide him at plaintiff’s own expense seven (7) plane tickets to be used by defendant and his family to go to Hawaii, everything as the price for not carrying out the threats which he set forth in his aforementioned letter.
“VI The plaintiff flatly rejected said petition, telling defendant that if his lawyer made any reasonable recommendation he would be willing to give it as a benevolent or generous act but not to give a sum of money to prevent the circulation of the letter. Mr. Lugo said that on account of that letter he was willing to go to jail (Tr. Ev. pp: 36-37). When his attorney explainéd the defendant’s claims, plaintiff told him that he did not accept that type of indemnization and much less to give any money in that way, that he preferred to take the matter to court (Tr. Ev. p. 41), and this resulted in the filing of this action, in which it is requested that (a) Declaratory Judgment be entered to the effect that defendant has no right to any compensation as a result of his discharge in addition to the monthly pay which he had already received; and (b) that a Preliminary Injunction be decreed and in due time a Permanent one prohibiting defendant the publication’ or circulation of the letter referred to.
“Summing up the allegations set forth in plaintiff’s Exhibit I, the position adopted by defendant in Exhibit I, is the following:
*471“(a) That the defendant was discharged without just cause merely because he started to get acquainted with matters which he considered were sensitive and delicate for the Church.
“(b) That defendant understood that in the year 1948 the Catholic Church Extension Society donated $50,000 for a Seminar, and that these funds were used to buy the samé amount of money in war bonds without the final destination of that donation being known.
“(c) That the defendant understood that the funds recommended for the Hospital de la Providencia were used, in part, for loans and acquisition of properties to the prejudice of the donors.
“(d) That the defendant understood that the properties donated in 1891 by the Marquis de Vallejo to the Sociedad Protectora de Niños Pobres de Puerto Rico had been used for other purposes without having benefited the poor • children of Puerto Rico.
“(e) That the defendant understood that parishes had been ‘penalized’ with a quarterly quota that resulted in a negative economical impact for the activities of the parishes.
“We will analyze the position adopted by the defendant as set forth under letters a, b, c, d, and e.
“(a) Regarding the position adopted by defendant in his letter report (Plaintiff’s Exhibit I) the evidence clearly established that:
“The discharge of the defendant was due to the fact that the plaintiff was not satisfied with the defendant as to the economical aspect and administrative expenses and the appointment being for a definite term with two months working test period, he could be discharged by the plaintiff at the latter’s discretion as we shall see hereinafter. Wolf v. Neckwear Corp., 80 P.R.R. 519.
“(b) With respect to what is set forth under letter (b) it was established that on the date on which defendant wrote his letter of August 15, 1967, already in the year 1948, the Church had issued three checks (Plaintiff’s Exhibits 6, 7, and 8) in the amount of $50,000 in favor of the Seminar. That the defendant, if he did not have said information, should have taken the pertinent steps for investigating at the accounting office of the Archdiocese (as Administrator of the Church property it was at *472his disposal) to establish the fact that the sum of $50,000 had been sent to the Seminar in 1948.
“(c) Concerning paragraph (c) it was established that at the time that defendant wrote his letter of August 15, 1967, he had knowledge that (a) the funds of the Hospital de la Providencia were secure; and (b) that the Archbishopric was contemplating to consult the donors to find out whether they agreed to authorize the use of said funds for other activities, and in case of a negative answer to the consultation then the money plus interest would be returned to them.
“(d) Concerning this paragraph the evidence established that when the defendant wrote his letter of August 15, 1967, defendant, despite having been Administrator of the Church properties, he had at his reach the source of adequate information that: (a) in the year 1894 the Marquis de Vallejo’s proxy had executed an Additional Deed which empowered the bishop (today the Archbishop of San Juan) to select the poor children who were to benefit from the contributions of the Sociedad Pro-tectora of said poor children (Plaintiff’s Exhibit 2); (b) that making use of his powers, the Archbishop had canalized the aid thru Colegio de la Milagrosa where a large number of Puerto Rican poor children and orphans are kept at a cost that fluctuates close to $40,000 annually; and (c) that the Venezuela property was not part of the Marquis de Vallejo’s donation.
“(e) In connection with what is set forth under letter (e) it appears from the evidence that at the time defendant wrote his letter of August 15, 1967, the defendant, as Administrator of the Church properties, had at his reach the source of adequate information and he knew that the said quotas were imposed after a meeting with the priests.
“VII Plaintiff has been audited in all its operations and in relation to all its properties as well as to all funds to which Plaintiff’s Exhibit I refers up to the year 1966 by the reputed accountant firms Ernst and Ernst and Aníbal Muñoz (Plaintiff’s Rebuttal Exhibit I and Exhibit II), contracted as external auditors for those purposes and the result of the audit performed by said accountants was that the items questioned by the defendant were correct.
“VIII The court concludes, besides, that after this trial had commenced defendant designated Attorney Omar Cancio to *473represent him in the litigation; that Mr. Cancio held a series of interviews with the plaintiff’s attorneys and with the Archbishop himself which culminated in an agreement between Attorney Cancio and plaintiff’s attorneys, to the end that the litigation would terminate under the following grounds:
“(a) Plaintiff would give to Mr. Lugo $7,200 or the equivalent of six months pay, as an act of generosity.
“(b) At the request of Mr. Cancio, who said that it would be hard for defendant to get a job, plaintiff would deliver to Mr. Lugo a letter to the effect that he was not discharged for moral cause but for discrepancies of an administrative nature.
“(c) Defendant would deliver to plaintiff another letter admitting that the publication or circulation of the Exhibit was unjustified.
“(d) Defendant would return to the plaintiff all the documents that he had removed from the Archbishopric archives without the latter’s consent.
“(e) A reciprocal relief would be granted and then plaintiff would file a motion for Voluntary Desistance with a draft of an Order for dismissal of the case.
“All the pertinent documents listed above were prepared by mutual agreement between plaintiff’s attorneys and Mr. Cancio. (Mr. Wallace González’ Testimony — pp. 131-132.)
“On September 1, 1967, when Mr. Cancio and Mr. González Oliver planned to sign the documents, and put an end to the case, Mr. Cancio phoned Mr. González Oliver to inform him that the defendant could not go to the former’s office to sign the documents because he was not feeling well. During their conversation, Mr. Cancio and Mr. González Oliver agreed that Mr. Wallace González Oliver would visit defendant’s residence to sign the documents and deliver the money, and also to pick up the documents belonging to the church which the defendant had retained and which would be returned by the defendant as it had been agreed. Mr. González Oliver called Mr. Lugo by phone, who told him that he would be waiting for him at his residence for the indicated purposes.
“Mr. González Oliver left for defendant’s house accompanied by his father Mr. Francisco González, Jr. Defendant received them at the living-dining room of his residence. Mr. González Oliver delivered to defendant for his examination the documents they had agreed upon. At defendant’s request, Mr. González *474Oliver informed him that he had brought the $7,200 agreed upon, in cash.
“After some comments by the defendant regarding the documents he asked Mr. González, Jr., that because of the latter’s close relationships with the Church, defendant would prefer to remain alone with Mr. González Oliver, because he wanted to talk privately with him regarding certain facts. Mr. Francisco González, Jr., pleasing the defendant retired to the house’s balcony.
“Before, when attorneys González arrived in a taxicab at the defendant’s residence, defendant told the taxicab driver to withdraw to a shrub that was at a distance to get protection from the sun.
“Once by themselves, defendant and Mr. González Oliver, in the living-dining room, the former started to pull out documents from his satchel which was laying at a corner of the table, at the head of the table opposite that occupied by Mr. González Oliver, and he started to describe said documents to Mr. Gon-zález Oliver, among which there were six or seven copies of Plaintiff’s Exhibit I, some six or seven envelopes with their addresses among which there were envelopes addressed to Monsignor Rafael Grovas and to Monsignor Fremiot Torres Oliver, and a series of documents belonging to the Archbishopric records which the defendant had retained.
“That Mr. Wallace González Oliver ■ abandoned defendant’s house without the defendant having signed the documents which he had agreed to sign.”1
*475—0—

 For the purpose of this appeal we consider it unnecessary to make any determination whatsoever as to what happened .to the $7,200 that Mr. Wallace González took to defendant’s house inasmuch as we are considering a civil action (Injunction) which is an action in equity and we are not dealing with a ease of a criminal nature where our Constitution and state laws grant the parties ample opportunity to set up their defenses. Any determination the court may make as to the money or any other incident allegedly occurred between Mr. González Oliver and the defendant, we repeat, could affect the rights consecrated in our Constitution to every person for the possible commission of an offense, without allowing him his day in court.